                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES CLAVON TROUPE, D15206,                        Case No. 19-cv-01598-SK (PR)
                                   8                    Plaintiff,
                                                                                             ORDER OF SERVICE
                                   9             v.

                                  10     Y. FRIEDMAN, et al.,
                                  11                    Defendant(s).

                                  12          Plaintiff, a state prisoner at the Correctional Training Facility (CTF) in Soledad, California,
Northern District of California
 United States District Court




                                  13   has filed a pro se civil rights complaint under 42 U.S.C. § 1983 alleging that CTF Chaplain Y.

                                  14   Friedman improperly denied his request for food to celebrate the “Passover, Feast of Unleavened

                                  15   Bread” and that CTF Community Resource Manager A. Tamayo and Appeals Coordinator J.

                                  16   Truett improperly refused to correct the matter. Compl. (ECF No. 1) at 3. Plaintiff seeks damages

                                  17   and injunctive relief, namely to “be supplied with food for the ‘Event.’” Id.

                                  18          The complaint is properly before the undersigned for preliminary screening because

                                  19   plaintiff has consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c).

                                  20                                              DISCUSSION

                                  21   A.     Standard of Review

                                  22          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  23   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  24   1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion of

                                  25   the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which relief

                                  26   may be granted,” or “seeks monetary relief from a defendant who is immune from such relief.” Id.

                                  27   § 1915A(b). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901

                                  28   F.2d 696, 699 (9th Cir. 1990).
                                   1          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                   2   right secured by the Constitution or laws of the United States was violated, and (2) that the alleged

                                   3   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                   4   42, 48 (1988).

                                   5   B.     Legal Claims

                                   6          Prisoners retain the protections afforded by the First Amendment, “including its directive

                                   7   that no law shall prohibit the free exercise of religion.” O’Lone v. Estate of Shabazz, 482 U.S.

                                   8   342, 348 (1987) (citation omitted). But incarceration “brings about the necessary withdrawal or

                                   9   limitation of many privileges and rights, a retraction justified by the considerations underlying our

                                  10   penal system.” Id. (citation and internal quotation marks omitted). In order for a prisoner to

                                  11   establish a free exercise violation, he must show that a prison regulation or official burdened the

                                  12   practice of his religion without any justification reasonably related to legitimate penological
Northern District of California
 United States District Court




                                  13   interests. See Shakur v. Schriro, 514 F.3d 878, 883-84 (9th Cir. 2008).

                                  14          Liberally construed, plaintiff’s allegations that CTF Chaplain Y. Friedman improperly

                                  15   denied his request for food to celebrate a religious feast, and that CTF Community Resource

                                  16   Manager A. Tamayo and Appeals Coordinator J. Truett improperly refused to correct the matter,

                                  17   appear to state an arguably cognizable free exercise claim under § 1983 against these three

                                  18   defendants and will be ordered served on them.

                                  19                                             CONCLUSION

                                  20          For the foregoing reasons and for good cause shown,

                                  21          1.        The clerk shall issue summons and the United States Marshal shall serve, without

                                  22   prepayment of fees, (1) a copy of the operative complaint in this matter and all attachments

                                  23   thereto, (2) a notice of assignment of prisoner case to a United States magistrate judge and

                                  24   accompanying magistrate judge jurisdiction consent or declination to consent form (requesting

                                  25   that each defendant consent or decline to consent within 28 days of receipt of service), and (3) a

                                  26   copy of this order on the following defendants at CTF: Chaplain Y. Friedman, Community

                                  27   Resource Manager A. Tamayo and Appeals Coordinator J. Truett. The clerk also shall serve a

                                  28   copy of this order on plaintiff.
                                                                                         2
                                   1          2.      In order to expedite the resolution of this case, the court orders as follows:

                                   2                  a.      No later than 90 days from the date of this order, defendants shall serve and

                                   3   file a motion for summary judgment or other dispositive motion. A motion for summary judgment

                                   4   must be supported by adequate factual documentation and must conform in all respects to Federal

                                   5   Rule of Civil Procedure 56, and must include as exhibits all records and incident reports stemming

                                   6   from the events at issue. A motion for summary judgment also must be accompanied by a Rand

                                   7   notice so that plaintiff will have fair, timely and adequate notice of what is required of him in

                                   8   order to oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012) (notice

                                   9   requirement set out in Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), must be served

                                  10   concurrently with motion for summary judgment). A motion to dismiss for failure to exhaust

                                  11   available administrative remedies (where such a motion, rather than a motion for summary

                                  12   judgment for failure to exhaust, is appropriate) must be accompanied by a similar notice. Stratton
Northern District of California
 United States District Court




                                  13   v. Buck, 697 F.3d 1004, 1008 (9th Cir. 2012); Woods, 684 F.3d at 935 (notice requirement set out

                                  14   in Wyatt v. Terhune, 315 F.3d 1108 (9th Cir. 2003), overruled on other grounds by Albino v.

                                  15   Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc), must be served concurrently with motion to

                                  16   dismiss for failure to exhaust available administrative remedies).

                                  17          If defendants are of the opinion that this case cannot be resolved by summary judgment or

                                  18   other dispositive motion, they shall so inform the court prior to the date their motion is due. All

                                  19   papers filed with the court shall be served promptly on plaintiff.

                                  20                  b.      Plaintiff must serve and file an opposition or statement of non-opposition to

                                  21   the dispositive motion not more than 28 days after the motion is served and filed.

                                  22                  c.      Plaintiff is advised that a motion for summary judgment under Rule 56 of

                                  23   the Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you

                                  24   must do in order to oppose a motion for summary judgment. Generally, summary judgment must

                                  25   be granted when there is no genuine issue of material fact – that is, if there is no real dispute about

                                  26   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  27   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  28   makes a motion for summary judgment that is properly supported by declarations (or other sworn
                                                                                          3
                                   1   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                   2   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                   3   as provided in [current Rule 56(c)], that contradicts the facts shown in the defendant’s declarations

                                   4   and documents and show that there is a genuine issue of material fact for trial. If you do not

                                   5   submit your own evidence in opposition, summary judgment, if appropriate, may be entered

                                   6   against you. If summary judgment is granted, your case will be dismissed and there will be no

                                   7   trial. Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc) (App. A).

                                   8          Plaintiff also is advised that a motion to dismiss for failure to exhaust available

                                   9   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without

                                  10   prejudice. You must “develop a record” and present it in your opposition in order to dispute any

                                  11   “factual record” presented by the defendants in their motion to dismiss. Wyatt v. Terhune, 315

                                  12   F.3d 1108, 1120 n.14 (9th Cir. 2003). You have the right to present any evidence to show that you
Northern District of California
 United States District Court




                                  13   did exhaust your available administrative remedies before coming to federal court. Such evidence

                                  14   may include: (1) declarations, which are statements signed under penalty of perjury by you or

                                  15   others who have personal knowledge of relevant matters; (2) authenticated documents –

                                  16   documents accompanied by a declaration showing where they came from and why they are

                                  17   authentic, or other sworn papers such as answers to interrogatories or depositions; (3) statements

                                  18   in your complaint insofar as they were made under penalty of perjury and they show that you have

                                  19   personal knowledge of the matters state therein. In considering a motion to dismiss for failure to

                                  20   exhaust, the court can decide disputed issues of fact with regard to this portion of the case.

                                  21   Stratton, 697 F.3d at 1008-09.

                                  22          (The Rand and Wyatt/Stratton notices above do not excuse defendants’ obligation to serve

                                  23   said notices again concurrently with motions to dismiss for failure to exhaust available

                                  24   administrative remedies and motions for summary judgment. Woods, 684 F.3d at 935.)

                                  25                  d.      Defendants must serve and file a reply to an opposition not more than 14

                                  26   days after the opposition is served and filed.

                                  27                  e.      The motion shall be deemed submitted as of the date the reply is due. No

                                  28   hearing will be held on the motion unless the court so orders at a later date.
                                                                                         4
                                   1          3.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   2   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   3   before the parties may conduct discovery.

                                   4          4.      All communications by plaintiff with the court must be served on defendants, or

                                   5   defendants’ counsel once counsel has been designated, by mailing a true copy of the document to

                                   6   defendants or defendants’ counsel.

                                   7          5.      It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the court

                                   8   and all parties informed of any change of address and must comply with the court’s orders in a

                                   9   timely fashion. Failure to do so may result in the dismissal of this action pursuant to Federal Rule

                                  10   of Civil Procedure 41(b).

                                  11          IT IS SO ORDERED.

                                  12   Dated: June 27, 2019
Northern District of California
 United States District Court




                                  13                                                    ______________________________________
                                                                                        SALLIE KIM
                                  14                                                    United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
